MEMORANDUM OF DECISION.
Following a jury-waived trial in Superior Court (Aroostook County), defendant appeals from his conviction of rape, 17-A M.R.S.A. § 252(1)(A) (1983). He first argues that the court erroneously admitted evidence of defendant’s inculpatory statements before the State proved the corpus delicti. The preferred order of proof at trial is for the State to present evidence of corpus delicti before proffering defendant’s confession. State v. Curlew, 459 A.2d 160, 163 (Me.1983). We conclude, however, that the failure here to adhere to this order of proof does not constitute obvious error.
Defendant’s argument that there was insufficient evidence to support his conviction is without merit.
The entry is:
Judgment affirmed.
All concurring.